DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Claim Objection (minor informality)
Claims 1-3, 6-9, and 22-26 are currently being examined.  Claims 4, 5, and 10-21 were canceled in a preliminary amendment.
With respect to claim 2, the phrase “an interaction terminal” should be amended to read “the interaction terminal” because “an interaction terminal” was first introduced in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-3, 6-9, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Musunuri et al (US Patent Application Publication No. 2019/0220804), in view of Welty et al (US Patent Application Publication No. 2017/0278047), and in further view of Wise et al (US Patent Application Publication No. 2017/0337506).
With respect to independent Claim 1, Musunuri et al discloses the limitations of independent Claim 1 as follows:
A robot-based random warehousing method performed by a robot system, wherein a shelf allocated to store goods are generated randomly, goods position on the allocated shelf randomly stores multiple types of goods, and the method comprises:
acquiring randomly allocated goods position information on the shelf, and (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0081; Figs. 1, 5, 7, 8, 11A; Ref. Numerals 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704
controlling, according to the goods position information, a shelving robot to carry goods to goods position corresponding to the randomly allocated goods position information;	(See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
giving a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf, (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
after the completion of the shelving task is notified, binding goods information and goods position information of the goods and  (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
Musunuri et al, however, does not disclose the limitations related to giving a prompt to a picker to either pick goods from a robot and place on a shelf or pick goods off a shelf and place on the robot.  With respect to those limitations, Welty et al teaches the following:
giving a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf,  (See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
after a shelving task is completed, notifying completion of the shelving task through an interaction terminal or a code scanner on the shelving robot, and  (See Pars. 0012, 0015, 0033, 0048, 0057-0060; Figs. 1, 9; Ref. Numerals 18a(shelving robot), 48(interaction terminal), 50b(picker), "items"(goods--not shown or numbered, "operator"(picker--notifies completion of the shelving task to the shelving robot)
after the completion of the shelving task is notified, binding goods information and goods position information of the goods and  (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered
synchronizing the goods information and the goods position information of the goods to an unshelving order,	 (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
wherein the prompt is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position; and  (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
acquiring order information of the unshelving order and controlling a picking robot in the vicinity of the goods position to move to the goods position to instruct a picker in the vicinity of the goods position to pick the goods at the goods position and pass the goods to the picking robot; (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
wherein giving the prompt to the picker in the vicinity of the goods position, (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9; Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
wherein the prompt is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position, comprises: (See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Musunuri et al with the teachings of Welty et al to employ a robot and a picker to either pick goods from a robot and place on a shelf or pick goods off a shelf and place on the robot in order to more efficiently stock goods on a random, unallocated shelf or remove goods from a shelf to fulfill an order for the goods.  A person with skill in the art would be motivated to incorporate the teachings of Welty et al because they are a known work in the same field of endeavor (ie, using a robot and picker to place goods on or remove goods from a shelf in a storage facility) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Musunuri et al nor Welty et al, however, disclose the limitations related to using a prompt in the form of either a light or a tone on a robot to assist the picker in either locating a specific shelf or specific goods on a shelf in a storage facility.   With respect to those limitations, Wise et al teaches the following:
giving a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf, (See Pars. 0074, 0077; Fig. 4; Ref. Numerals 110(shelving robot), 120(picker), 140B(goods), 410(prompt)
wherein the prompt is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position, comprises: (See Pars. 0074, 0077; Fig. 4; Ref. Numerals 110(shelving robot), 120(picker), 140B(goods), 410(prompt -- light or audio cuing)
controlling a sound device of the shelving robot to produce a prompt tone or controlling a light emitting device of the shelving robot to emit prompt light,	(See Pars. 0074, 0077; Fig. 4; Ref. Numerals 110(shelving robot), 120(picker), 140B(goods), 410(prompt -- light or audio cuing)
wherein the prompt tone or the prompt light is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position.  	(See Pars. 0074, 0077; Fig. 4; Ref. Numerals 110(shelving robot), 120(picker), 140B(goods), 410(prompt -- light or audio cuing)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Musunuri et al and Welty et al with the teachings of Wise et al to have a robot give a prompt to a picker at a goods storage location in order assist the picker in either locating a shelf on which to place goods or locating goods on a specific shelf for fulfilling an order.  A person with skill in the art would be motivated to incorporate the teachings of Wise et al because they are a known work in the same field of endeavor (ie, using a robot to issue a prompt to a picker in a storage facility ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Welty et al discloses as follows:
The method according to claim 1, wherein acquiring the order information of the unshelving order and controlling the picking robot in the vicinity of the goods position to move to the goods position to instruct the picker in the vicinity of the goods position to pick the goods at the goods position and pass the goods to the picking robot comprises:  (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
acquiring the order information of the unshelving order;	(See Pars. 0012, 0015, 0057-0061; Figs. 1, 9; Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
controlling, according to the order information, an interaction terminal of the picking robot to generate an interaction interface comprising the goods position information and the goods information; and	(See Pars. 0012, 0015, 0033, 0048, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 48(interaction terminal), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
displaying the interaction interface to instruct the picker to pick the goods at the goods position and pass the goods to the picking robot.  (See Pars. 0012, 0015, 0033, 0048, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 48(interaction terminal), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
A person with skill in the art would be motivated to incorporate the teaching of Welty et al to use an interactive interface on the robot to assist the picker in performing a picking task because it is a known work in the same field of endeavor which would prompt its use in the same field of application based on improvements to a method that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 3, which ultimately depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Musunuri et al disclose as follows:
The method according to claim 2, further comprising:
acquiring identification information formed by scanning an identifier of the goods by the picker; and  (See Pars. 0035, 0043, 0044, 0071, 0074; Figs. 1, 11C; Ref. Numerals 128(picker), 127(scanner), 1142(goods barcode), 1144(location barcode), "product ID"(identification information)
judging whether the identification information matches the goods information or not to control a result checking interaction interface to be generated.  	(See Pars. 0035, 0043, 0044, 0071, 0074, 0077; Figs. 1, 11C; Ref. Numerals 128(picker), 127(scanner), 1142(goods barcode), 1144(location barcode), "product ID"(identification information)	

With respect to Claim 6, which depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6:
A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when being executed by a processor, is configured to:
implement the method according to claim 1.  (See rejection of Claim 1)	

With respect to independent Claim 7, Musunuri et al discloses the limitations of independent Claim 7 as follows:
A robot-based random warehousing apparatus, wherein a shelf allocated to store goods are generated randomly, goods position on the allocated shelf randomly stores multiple types of goods, and the apparatus comprises:
a memory and a processor,	(See Pars. 0005, 0028, 0037-0039; Figs. 1; Ref. Numerals 109(processor, memory), 127(processor, memory), 113(processor, memory)
wherein the memory stores a computer program, and	(See Pars. 0005, 0028, 0037-0039; Figs. 1; Ref. Numerals 109(processor, memory), 127(processor, memory), 113(processor, memory)
the processor is configured to execute the computer program to: 	(See Pars. 0005, 0028, 0037-0039; Figs. 1; Ref. Numerals 109(processor, memory), 127(processor, memory), 113(processor, memory)
according to the goods position information, a shelving robot to carry goods to goods position corresponding to the randomly allocated goods position information; (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0081; Figs. 1, 5, 7, 8, 11A; Ref. Numerals 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704
controlling, according to the goods position information, a shelving robot to carry goods to goods position corresponding to the randomly allocated goods position information;	(See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
give a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf, (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
after the completion of the shelving task is notified, bind goods information and goods position information of the goods and  (See Pars. 0023, 0031-0033, 0044, 0045, 0057, 0071, 0075, 0080, 0081; Figs. 1, 5, 8; Ref. Numerals "autonomous vehicle"(shelving robot--not shown or numbered), 100(shelving unit), 1110(shelf), "shelving unit ID(Goods Position information); Block 704; Step 808
Musunuri et al, however, does not disclose the limitations related to giving a prompt to a picker to either pick goods from a robot and place on a shelf or pick goods off a shelf and place on the robot.  With respect to those limitations, Welty et al teaches the following:
a memory and a processor, (See Pars. 0013-0015, 0028, 0029, 0034, 0043; Figs. 2, 3; Ref. Numerals 14(order server), 18(shelving robot), 32(processor), 34(memory)
wherein the memory stores a computer program, See Pars. 0013-0015, 0028, 0029, 0034, 0043; Figs. 2, 3; Ref. Numerals 14(order server), 18(shelving robot), 32(processor), 34(memory) and
the processor See Pars. 0013-0015, 0028, 0029, 0034, 0043; Figs. 2, 3; Ref. Numerals 14(order server), 18(shelving robot), 32(processor), 34(memory) is configured to execute the computer program to: 
give a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf,  (See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
after a shelving task is completed, notify completion of the shelving task through an interaction terminal or a code scanner on the shelving robot, and	(See Pars. 0012, 0015, 0033, 0048, 0057-0060; Figs. 1, 9; Ref. Numerals 18a(shelving robot), 48(interaction terminal), 50b(picker), "items"(goods--not shown or numbered, "operator"(picker--notifies completion of the shelving task to the shelving robot)
after the completion of the shelving task is notified, bind goods information and goods position information of the goods and  (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered
synchronize the goods information and the goods position information of the goods to an unshelving order,	 (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
wherein the prompt is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position; and  (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
acquire order information of the unshelving order and control a picking robot in the vicinity of the goods position to move to the goods position to instruct a picker in the vicinity of the goods position to pick the goods at the goods position and pass the goods to the picking robot; (See Pars. 0012, 0015, 0057-0061; Figs. 1, 9; Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 50c(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
wherein the processor, when being configured to give the prompt to the picker in the vicinity of the goods position, is configured to execute the computer program to, (See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
wherein the prompt tone is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position; or	(See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
wherein the prompt light is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position.  (See Pars. 0012, 0015, 0057-0060; Figs. 1, 9;  Ref. Numerals 16a(first order is a "place task"--shelving task), 18a(shelving robot), 50b(picker), "Location B"(goods position), "items"(goods--not shown or numbered)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Musunuri et al with the teachings of Welty et al to employ a robot and a picker to either pick goods from a robot and place on a shelf or pick goods off a shelf and place on the robot in order to more efficiently stock goods on a random, unallocated shelf or remove goods from a shelf to fulfill an order for the goods.  A person with skill in the art would be motivated to incorporate the teachings of Welty et al because they are a known work in the same field of endeavor (ie, using a robot and picker to place goods on or remove goods from a shelf in a storage facility) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Musunuri et al nor Welty et al, however, disclose the limitations related to using a prompt in the form of either a light or a tone from the robot to assist the picker in performance of the specific task to take the goods from the robot and place the goods on a specific shelf.   With respect to those limitations, Wise et al teaches the following:
give a prompt to a picker in the vicinity of the goods position to randomly shelve multiple types of goods at the goods position on the allocated shelf,  (See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt)
wherein the processor, when being configured to give the prompt to the picker in the vicinity of the goods position, is configured to execute the computer program to, (See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt)
control a sound device of the shelving robot to produce a prompt tone, (See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt -- light or audio cuing)
wherein the prompt tone is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position;	(See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt -- light or audio cuing)  or
control a light emitting device of the shelving robot to emit prompt light, (See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt -- light or audio cuing)
wherein the prompt light is used for prompting the picker in the vicinity of the goods position to take the goods from the shelving robot and place the goods at the goods position.   (See Pars. 0005, 0006, 0025, 0027, 0074, 0077; Figs. 1C, 1D, 4; Ref. Numerals 110(shelving robot), 120(picker), 125(processor), 140B(goods), 410(prompt -- light or audio cuing)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Musunuri et al and Welty et al with the teachings of Wise et al to have a robot give a prompt in the form of either a light or a tone on a robot to assist the picker at a goods storage location to assist the picker in performing a specific task with respect to goods being carried by the robot.  A person with skill in the art would be motivated to incorporate the teachings of Wise et al because they are a known work in the same field of endeavor (ie, using a robot to issue a prompt to a picker in a storage facility ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which depends from independent Claim 7, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Welty et al disclose as follows:
The apparatus according to claim 7, wherein the processor, when being configured to acquire order information of the unshelving order and control a picking robot in the vicinity of the goods position to move to the goods position to instruct a picker in the vicinity of the goods position to pick the goods at the goods position and pass the goods to the picking robot, is configured to execute the computer program to:  (See Pars. 0013-0015, 0028, 0029, 0034, 0043; Figs. 2, 3; Ref. Numerals 14(order server),  18(shelving robot), 32(processor), 34(memory)
control, according to the order information, an interaction terminal of the picking robot to generate an interaction interface comprising the goods position information and the goods information; and		(See Pars. 0012, 0015, 0033, 0048, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 48(interaction terminal), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
display the interaction interface to instruct the picker to pick the goods at the goods position and pass the goods to the picking robot.  		(See Pars. 0012, 0015, 0033, 0048, 0057-0061; Figs. 1, 9;  Ref. Numerals 16a(second order is a "picking task"--unshelving task), 18a(shelving robot), 48(interaction terminal), 50b(picker), "Location C")(goods position, "items"(goods--not shown or numbered)
A person with skill in the art would be motivated to incorporate the teaching of Welty et al to use an interactive interface on the robot to assist the picker in performing a picking task because it is a known work in the same field of endeavor which would prompt its use in the same field of application based on improvements to a method that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 9, which ultimately depends from independent Claim 7, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 7 and Claim 8 which are incorporated herein by reference.   With respect to Claim 9, Musunuri et al disclose as follows:
The apparatus according to claim 8, wherein the processor is further configured to execute the computer program to:
acquire identification information formed by scanning an identifier of the goods by the picker; and	(See Pars. 0035, 0043, 0044, 0071, 0074; Figs. 1, 11C; Ref. Numerals 128(picker), 127(scanner), 1142(goods barcode), 1144(location barcode), "product ID"(identification information)
judge whether the identification information matches the goods information or not to control a result checking interaction interface to be generated. 	(See Pars. 0035, 0043, 0044, 0071, 0074, 0077; Figs. 1, 11C; Ref. Numerals 128(picker), 127(scanner), 1142(goods barcode), 1144(location barcode), "product ID"(identification information)

With respect to Claim 22, which depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 22:
An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 1.  (See Rejection of Claim 1)

With respect to Claim 23, which ultimately depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 23:
An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 2.  (See Rejection of Claim 1 and Claim 2)

With respect to Claim 24, which ultimately depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 24:
An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 3.  (See Rejection of Claim 1 and Claim 3)

With respect to Claim 25, which ultimately depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 25:
A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when being executed by a processor, is configured to implement the method according to claim 2.   (See Rejection of Claim 1 and Claim 2)

With respect to Claim 26, which ultimately depends from independent Claim 1, Musunuri et al, Welty et al, and Wise et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 26:
A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when being executed by a processor, is configured to implement the method according to claim 3.   (See Rejection of Claim 1 and Claim 3)


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 23, 2022